                  IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF GEORGIA
                            ATHENS DIVISION

JUAN GURROLA SAUCEDO,                   )
                                        )
             Plaintiff,                 )
                                        )
v.                                      )        CIVIL ACTION FILE NO.
                                        )
WALMART INC., AND                       )        3:19-CV-00057-CDL
CLAIMS MANAGEMENT, INC.,                )
                                        )
             Defendants.                )

                          CONSENT PROTECTIVE ORDER

                                            1.

     By agreement of the parties, and for good cause, the Court finds that a

protective order should be entered pursuant to Fed. R. Civ. P. 26 (c) for the

purpose of protecting documents and information from Plaintiff or Defendants

Walmart Inc., Wal-Mart Stores East, LP, , Claims Management, Inc. (herein

collectively referred to as “Defendants”) or any of their respective affiliates, and of

third parties producing records pursuant to subpoena or other discovery

proceedings, including but not limited to Marrick Medical Finance, LLC, which

the respective parties contend are proprietary and confidential, which are produced

by in litigation subject to this protective order, including but not limited to, if

applicable, any personnel files or employees or former employees from


                                            1
Defendants; medical records, any training plans for employees; any applicable

policies and guidelines relating to business operating methods and procedures; any

applicable policies for customer incidents at the store; and store design documents.

                                         2.

      Any party contesting whether or not a document should be marked

“confidential”, will notify the plaintiff or defendant in writing identifying which

document he/she contends should not be marked “confidential”. The parties will

then have seven (7) business days after receipt of the aforementioned notification

to resolve the dispute without Court intervention. If the parties are not able to

resolve the dispute within seven (7) business days, the party contesting the

description of a document as “confidential” shall, without first filing the document

with the Court, submit the document to the Court for an in-camera inspection and

final decision as to whether or not the document should remain “confidential”. The

parties shall conform to the standing order of this Court (Doc. 5) with regard to the

submission of discovery motions regarding any disputes on the designation of

documents as confidential.

                                         3.

      No document, deposition, or tangible thing or other information described in

Paragraph 1 may be disclosed to any person, except for the following: counsel of

record; persons assisting counsel of record, including outside experts and


                                         2
consultants; directors, officers, and employees of any party; and employees of any

party's attorney to whom it is reasonably necessary that the material be disclosed

for purposes of this litigation.

      For purposes of any disclosures to persons assisting counsel of record;

outside experts or consultants; directors, officers and employees of any party; and

employees of any party's attorneys, the party making such a disclosure must: obtain

an agreement in writing from the persons assisting counsel, including outside

experts or consultants, or officers of employees of either party, reciting that he or

she has read a copy of this Protective Order and agrees to be bound by its

provisions.

                                          4.

      If any party proposes to file documents with the Court under seal or to file

documents designated as “Confidential” with the Court, the parties shall first notify

the opposing party of such intentions and shall then coordinate with the Court an in

camera inspection or such other procedure as the Court may direct in order to

procure leave of Court for the filing of such documents under seal and shall

comply with the provisions of this Section 5 of this Order . The parties shall also

coordinate with and comply with any requirements of the Clerk of Court or any

Local Rules with respect to the filing of documents under seal. Any documents

(including briefs), tangible things or information designated as Confidential that


                                          3
are submitted to the Court in support of or in opposition to a motion or introduced

at a hearing or during trial may retain their protected confidential status only by

order of the Court in accordance with the procedures this Court’s Standing Order

(Doc. 5).

                                          5.

      Each party agrees that before filing any document covered by this protective

order with the Clerk of Court any paper (including, without limitation, an affidavit,

memorandum, or motion) that discloses directly or indirectly all or part of any

document described in paragraph 1 above, such paper shall be labeled

"CONFIDENTIAL" and submitted to the Court in camera for consideration and

leave to file with the Clerk or otherwise retain such document for the Court record

pursuant to the Court record. The parties stipulate and agree that any document

covered by paragraph 1 which is reasonably necessary to be filed with the Court in

connection with any motion or hearing may be provided to the Court in chambers

or at hearing for consideration prior to filing upon obtaining permission from the

Court by conference or otherwise to do so in order to expedite and simplify

resolution of the issue. The Court may then determine whether the document

should be filed of record under seal or otherwise made part of the record of these

proceedings.

                                          6.


                                           4
      All such documents and materials produced by Defendants to counsel for

Plaintiff, or by Plaintiff to Defendants, pursuant to paragraph 1 above shall be used

only in the course of the above-captioned proceedings, and shall not be used or

provided for use in any other litigation or proceedings.

                                         7.

      The documents and materials produced by Defendants to counsel for

Plaintiff, or by Plaintiff to Defendants, pursuant to paragraph 1 above shall not be

published, orally, by copy, or by any other means, to any person.

                                         8.

      Upon conclusion of this action, upon written request, counsel for Defendants

shall return to counsel for Plaintiff the original and all copies made of such

documents and materials described in paragraph 1 above and counsel for Plaintiff

shall return to counsel for Defendant the original and all copies of such documents

and materials described in paragraph 1 above. Absent written request, Plaintiff and

Defendants may destroy such documents.

                                         9.

      After the final termination of this action, the restrictions on communication

and disclosure provided for herein shall continue to be binding upon the parties and

all other persons to whom documents designated as confidential or information




                                          5
contained therein have been communicated or disclosed pursuant to the provisions

of this Order or any other order of this Court.

                                         10.

      At the conclusion of this action, Plaintiff and Plaintiff’s counsel shall, upon

written request from Defendants and at Defendants’ option, either (a) return to

Defendants’ counsel all Confidential Information and Documents and things

subject to this Order; or (b) destroy all such Confidential Information and

Documents and provide written certification to Defendants’ counsel that said

Confidential Information and Documents have been destroyed and no copies

retained.

      SO ORDERED this 26th day of December                      , 2019.


                                               S/Clay D. Land
                                        Honorable Clay D. Land


CONSENTED TO BY:

/s/ Chandler Vreeland
Chandler Vreeland, Esq.
Georgia Bar No. 729073
Law Offices of Matthew C. Hines, LLC
1900 The Exchange SE
Building 500
Atlanta, GA 30339
Attorney for Plaintiff




                                          6
s/ Robert B. Hill
Robert B. Hill
Georgia Bar No. 354450
McLain & Merritt, PC
3445 Peachtree Road, N.E.
Suite 500
Atlanta, Georgia 30326
Attorney for Defendants




                            7
